DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In regards to claim 1, the claim reads “an angle of view selector”. This is not a known term of the art with a particular definition. As such, this object could be nearly anything whatsoever. 
	In regards to claim 3, the claim reads “the dial triggers an electronic sensor to select an angle of view to be displayed”. Notably, this could be interpreted to include physical repositioning of a camera or lens system for a camera to change the angle of view. The examiner emphasizes that the applicant has disclosed very little detail regarding implementation of this feature- see for example applicant’s para.41. 
	In regards to claims 7 and 16, the claims read “chamfered dog” [claim 7 line 2, 
	In regards to claims 9 and 18, the claims read “square portion” [claim 9 line 2, claim 18 line 2]. In view of the applicant’s own disclosure, this does not indicate a square cross section or a square shape, but rather that the chamfered dog comprises a right angle; see applicant’s published specifications paragraph 39. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nakaichi et al. (USPN 6,004,263). 
In regards to Claim 1, Nakaichi discloses an endoscope handpiece [2, Fig.1a] comprising: 
an angle of view selector [14, Fig.2, col.7 ll.22-28], and 
a depressible button [outward part of 33, Fig.9] connected to a lock [other parts 
In regards to claim 2, Nakaichi discloses the endoscopic handpiece of claim 1, wherein the angle of view selector is a dial [19, Fig.2; this portion could be considered a dial; the examiner emphasizes that the applicant has disclosed very little regarding the angle of view selector].
In regards to claim 7, Nakaichi discloses the endoscopic handpiece of claim 1, wherein the lock includes a chamfered dog [33 near 33a; see the claim interpretation section hereinabove; this could be chamfered during production, and appears to be beveled in any case.].
In regards to claim 8, Nakaichi discloses the endoscopic handpiece of claim 7, wherein the chamfered dog includes an angled portion [33a, Fig.10; this is angled relative to other portions, and includes angled surfaces].
In regards to claim 10, Nakaichi discloses the endoscopic handpiece of claim 1, wherein the lock includes a spacer [distal end of 2 distal to 33, Fig.10; the examiner emphasizes that this is extremely broad terminology and phrasing] disposed opposite of a chamfered dog installed on the lock.
In regards to claim 11, Nakaichi discloses the endoscopic handpiece of claim 1, further comprising: one or more user interface elements [11a-b, Fig.2].
In regards to claim 12, Nakaichi discloses the endoscopic handpiece of claim 1, further comprising a connector connecting the endoscopic handpiece to an image processing device [11a-b; this could be used to connect the endoscopic handpiece to an image processing device].
In regards to Claim 13, Nakaichi discloses a system, comprising: 
an endoscope handpiece [2, Fig.1a] comprising: 
an angle of view selector [14, Fig.2, col.7 ll.22-28], and a depressible button [33, Fig.9] connected to a lock [33a, Fig.10] within a port [2e, Fig.9] of the endoscopic handpiece; and 
an endoscope [9, Figs.1, 9].
In regards to claim 14, Nakaichi discloses the system of claim 13, wherein the angle of view selector is a dial [19, Fig.2; this portion could be considered a dial; the examiner emphasizes that the applicant has disclosed very little regarding the angle of view selector].
In regards to claim 15, Nakaichi discloses the system of claim 14, wherein the angle of view selected by the dial is one of 0°. 30", and 70° [the applicant has not set forth what this angle is relative to; the device could be used in this fashion].
In regards to claim 16, Nakaichi discloses the system of claim 13, wherein the lock includes a chamfered dog [33 near 33a; see the claim interpretation section hereinabove; this could be chamfered during production, and appears to be beveled in any case.].
In regards to claim 20, Nakaichi discloses the system of claim 13, wherein the endoscope connects to the handpiece via the port [Figs.2, 9-10].
Claims 1-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mueckl et al. (US PGPUB 2014/0111634). 
In regards to claim 1, Mueckl discloses an endoscope handpiece [22, Figs.1-3] comprising: 

a depressible button [112, Figs.1-3, para.24] connected to a lock [108, Fig.2, para.24] within a port [102, Figs.2, 6] of the endoscopic handpiece.
In regards to claim 2, Mueckl discloses the endoscopic handpiece of claim 1, wherein the angle of view selector is a dial [62, Fig.1].
In regards to claim 3, Mueckl discloses the endoscopic handpiece of claim 2, wherein the dial triggers an electronic sensor to select an angle of view to be displayed [para.20].
In regards to claim 4, Mueckl discloses the endoscopic handpiece of claim 3, wherein the angle of view selected by the dial is 0° [the applicant has not set forth what this is relative to].
In regards to claim 5, Mueckl discloses the endoscopic handpiece of claim 3, wherein the angle of view selected by the dial is 30° [the applicant has not set forth what this is relative to].
In regards to claim 6, Mueckl discloses the endoscopic handpiece of claim 3, wherein the angle of view selected by the dial is 70° [the applicant has not set forth what this is relative to].
In regards to claim 7, Mueckl discloses the endoscopic handpiece of claim 1, wherein the lock includes a chamfered dog [108, Figs.2, 6].
In regards to claim 8, Mueckl discloses the endoscopic handpiece of claim 7, wherein the chamfered dog includes an angled portion [108, Figs.2, 6].
In regards to claim 9, Mueckl discloses the endoscopic handpiece of claim 7, wherein the chamfered dog includes a square portion [Fig.2].
In regards to claim 10, Mueckl discloses the endoscopic handpiece of claim 1, wherein the lock includes a spacer disposed opposite of a chamfered dog installed on the lock [other arm 108, Fig.6].
In regards to claim 11, Mueckl discloses the endoscopic handpiece of claim 1, further comprising: one or more user interface elements [62, Figs.1-3, para.20].
In regards to claim 12, Mueckl discloses the endoscopic handpiece of claim 1, further comprising a connector connecting the endoscopic handpiece to an image processing device [110, Fig.2, para.25].
In regards to claim 13, Mueckl discloses a system, comprising: 
an endoscope handpiece [22, Figs.1-3] comprising: an angle of view selector [62, Figs.1-3, para.20], and a depressible button [112, Figs.1, 6, para.24] connected to a lock [108, Figs.2, 6, para.24] within a port [102, Figs.2, 6] of the endoscopic handpiece; and an endoscope [14, Figs.1-3].
In regards to claim 14, Mueckl discloses the system of claim 13, wherein the angle of view selector is a dial [62, Figs.1-3, para.20].
In regards to claim 15, Mueckl discloses the system of claim 14, wherein the angle of view selected by the dial is one of 0°. 30°, and 70° [the applicant has not set forth what this is relative to].
In regards to claim 16, Mueckl discloses the system of claim 13, wherein the lock includes a chamfered dog [Figs.2, 6].
In regards to claim 20, Mueckl discloses the system of claim 13, wherein the endoscope connects to the handpiece via the port [Figs.1-3].


Allowable Subject Matter
	Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope system comprising 
an endoscope
an endoscope handpiece comprising: 
an angle of view selector, 
a port, 
a button
a lock in the port, 
where the button is connected to the lock, and the lock includes a chamfered dog that corresponds (claim 17) or connects to (claim 19) a chamfered channel in the endoscope.
Nakaichi et al. (USPN 6,004,263) teaches the above except for the chamfered channel in the endoscope, instead teaching a square channel in the endoscope
Mueckl et al. (US PGPUB 2014/0111634) teaches the above except for the chamfered channel in the endoscope, instead teaching a square channel in the endoscope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siegmund (USPN 4,919,112)
Schwartz et al. (US PGPUB 2012/0078050) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795